On Petition for Rehearing.
PER CURIAM.
The bill of exceptions in this case was filed, settled, and approved after the expiration of the term at which judgment was rendered. It does not appear from the bill or from the judge’s certificate appended thereto that the term had been extended for that purpose. Appellee moved, on these grounds to strike the bill from the record, citing United States v. Payne (C.C.A. 9) 72 F.(2d) 593. Appellant petitioned this court to return the bill to the District Court to afford appellant an opportunity to apply to that court for a nunc pro tunc order amending the certificate to show what appellant claims to be the fact, namely, that the bill was settled within the time prescribed by law, as extended by court orders, citing Patrick v. United States (C.C.A. 9) 77 F.(2d) 442. We denied appellant’s petition, granted appellee’s motion, and affirmed the judgment. Appellant has petitioned for a rehearing.
Assuming the fact to be as represented by appellant, and that, if returned to the District Court, the judge’s certificate could and would be amended to show that the bill was settled in time, still the judgment would have to be affirmed, for the following reasons:
The case was tried by the court, without a jury; trial by jury having been expressly waived. The trial court made no special finding of facts. The judgment was based on a general finding in appellee’s favor. All the questions raised on this appeal relate to the sufficiency of the evidence to sustain the judgment. The bill does not indicate that appellant requested any special finding of facts, or that he requested a ruling on any proposition of law, or that he demurred to the evidence or moved for judgment in his favor, or that he otherwise attempted to raise in the trial court any of the questions now raised in this court. Not having been raised in the trial court, these questions cannot be considered on appeal. Fleischmann Co. v. United States, 270 U.S. 349, 355, 46 S.Ct. 284, 70 L.Ed. 624.
Rehearing denied.